Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kelvin J. Miles appeals the district court’s order returning documents to Miles because the case was closed in 2010. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Miles v. Med. Servs., No. 8:10-cv-03011-AW (D. Md. June 14, 2016). The motion for appointment of counsel is denied. We grant leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented- in the materials before this court and argument would not aid the decisional process.
AFFIRMED